UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6921


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DAVID LEE COX,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:09-cr-00037-BO-1)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Lee Cox, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Cox appeals the district court’s order denying his motion for

compassionate release. We have reviewed the record and conclude that the district court

did not abuse its discretion in denying the motion. See United States v. Kibble, 992 F.3d

326, 329 (4th Cir. 2021), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12,

2021). Accordingly, we affirm the decision of the district court. United States v. Cox, No.

5:09-cr-00037-BO-1 (E.D.N.C. May 28, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2